Citation Nr: 1003590	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-10 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-
Western Iowa Health Care System and the Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a fee basis medical identification card.  

2.  Entitlement to an effective date earlier than February 7, 
1997, for the grant of a total disability rating for 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kurt Leffler, Veterans 
Advocacy Group


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Central Iowa Health Care system and the Regional Office (RO) 
in Lincoln, Nebraska.  In a March 2005 decision, the VA 
Central Iowa Health Care system denied the Veteran's 
application for a fee basis outpatient identification card.  
The claim was remanded by the Board in December 2008.  The 
directives of the remand were accomplished.

The RO in Lincoln, Nebraska granted entitlement to a TDIU in 
November 1997 assigning an effective date of February 7, 
1997.  In December 1997, the Veteran, through his 
representative, filed a notice of disagreement with the 
effective date assigned for the TDIU.  There is no statement 
of the case addressing this matter.

The issue of entitlement to an earlier effective date for a 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The claimant is a Veteran seeking treatment for service-
connected disabilities.

2.  The Board lacks jurisdiction to address medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual.  

3.  The Board has jurisdiction to review a determination by a 
VA Medical Center that the Veteran was not eligible for fee 
basis outpatient treatment for service-connected disabilities 
on the basis that VA facilities are either (1) geographically 
inaccessible, or, (2) VA is not capable of providing the care 
or service required. 

4.  A VA psychiatrist has reported that VA cannot provide 
needed PTSD treatment and the record shows a history of 
refusal for VA primary care treatment.


CONCLUSION OF LAW

The criteria for a fee basis medical identification card have 
been met.  38 U.S.C.A. § 1703, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.52 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefits sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities to provide the appropriate 
care.  38 U.S.C.A. § 1703 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 17.52 (2009).

Hospital care or medical services will be authorized to a 
veteran under a number of circumstances including for 
treatment of (i) A service-connected disability; or (ii) A 
disability for which a veteran was discharged or released 
from the active military, naval, or air service; or (iii) A 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a 
service-connected disability; or (v) any disability of a 
veteran participating in a rehabilitation program under 38 
U.S.C. ch. 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j).

The Board's jurisdiction over eligibility issues arises under 
38 C.F.R. § 20.101 (2009).  Subsection 20.101(b) states that 
the Board's jurisdiction extends to questions of eligibility 
for hospitalization, outpatient treatment, and nursing home 
and domiciliary care; for devices such as prostheses, canes, 
wheelchairs, back braces, orthopedic shoes, and similar 
appliances; and for other benefits administered by the 
Veterans Health Administration; however, medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are thus beyond the Board's jurisdiction.  Typical examples 
of matters that are beyond the Board's jurisdiction include 
whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and similar 
judgmental treatment decisions that face the attending 
physician. 38 C.F.R. § 20.101(b) (2009).

In Meakin v. West, 11 Vet. App. 183 (1998), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
the Board had jurisdiction to review a determination by a VA 
Medical Center that denied eligibility for fee basis 
outpatient treatment for service-connected disabilities.  The 
Court noted that in determining whether a claimant would be 
eligible for fee basis outpatient medical care, a claimant 
must be a veteran seeking treatment for a service-connected 
disability, and VA facilities must be either (1) 
geographically inaccessible or (2) not capable of providing 
the care or services that the claimant requires.  The Court 
stated that with regard to the latter factor, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination, nor does the question of the "need 
for and appropriateness of specific types of medical care and 
treatment," as contemplated by § 20.101.  Meakin, 11 Vet. 
App. at 187.  Thus, as a general matter, the Board may review 
a claim for eligibility for a fee basis medical 
identification card that would authorize payment for medical 
services for outpatient treatment outside the VA healthcare 
system.

According to a November 1999 rating decision, the Veteran has 
eight service-connected disabilities, including posttraumatic 
stress disorder (PTSD) rated as 50 percent disabling; jungle 
rot both lower legs, back, and groin rated as 30 percent 
disabling; otitis media of both ears, each rated as 10 
percent disabling; tinnitus rated as 10 percent disabling; 
bilateral hearing loss rated as 0 percent disabling; fusiform 
enlargement of the third finger on the left hand rated as 0 
percent disabling; and gastritis rated as 0 percent 
disabling.  TDIU also has been granted effective February 7, 
1997.  The Veteran is primarily seeking fee-basis service for 
his service-connected PTSD disability but also has had 
trouble getting primary care treatment at the VA facility in 
Grand Island, Nebraska.  Because he is seeking fee-basis care 
for service-connected disabilities and his PTSD disability is 
rated as 50 percent disabling, he meets the disability 
criteria for receiving fee basis medical services, as set 
forth at 38 C.F.R. § 17.52(a)(1)(i) and (2).  Consequently, 
the Board must determine whether the VA Medical Center is 
capable of providing the medical treatment the Veteran needs 
and whether it is geographically accessible.  38 C.F.R. § 
17.52(a) (2009).

The Veteran has received primary care and psychiatric 
treatment for his PTSD from the Grand Island Nebraska VA 
Medical Center (VAMC).  He essentially contends that this 
facility is not capable of providing him treatment because of 
the relationship the Veteran has with the medical providers 
at this facility.  Historically, the Veteran was issued a fee 
identification card from May 25, 2001, to August 16, 2004, as 
he was restricted from receiving primary care at the Grand 
Island VAMC at that time.  He applied for a fee 
identification card renewal in 2005 but was denied this 
request because he was allowed to receive primary care 
treatment at the Grand Island VAMC.  He was alternatively 
given short-term authorization to continue to receive one 
monthly mental healthcare visit from a private mental health 
facility at VA expense, which most recently was extended 
through September 1, 2009.  The Veteran maintains that he 
wants a fee basis identification card, however, asserting 
that any treatment at the Grand Island VA facility is under 
extreme duress, as the VA healthcare providers at this 
facility do not view him favorably.

A December 2001 VA outpatient treatment record notes that the 
Veteran became verbally abusive over the telephone with his 
social worker.  The social worker reportedly talked to his 
psychologist and requested to no longer work with the Veteran 
and asked for a police escort to her vehicle that night.  
Reports of Contact with the Veteran and his representative in 
September 2002 and October 2002 note that the Veteran had 
been legally charged with making threats against two VA 
personnel at the Grand Island VAMC.  The Veteran stated that 
his social worker would not treat him anymore and a security 
officer pulled a gun on him when he was at the Grand Island 
VAMC.  An October 2002 VA outpatient treatment record notes 
that the Veteran's psychologist phoned him and told him that 
he would have a fee-basis arrangement for his mental health 
treatment.  The Veteran reportedly became very hostile and 
indicated that he distrusted the mental health staff members 
and police force at the Grand Island VAMC and went on to 
express resentment for all VA employees at Grand Island.  The 
psychologist indicated that it was in the Veteran's best 
interest to begin the fee-basis therapy due to his pervasive 
mistrust of staff at the Grand Island VAMC and a broken 
therapeutic alliance with the mental health providers at the 
VA that occurred secondary to his threatening and verbally 
abusive behavior in the past.

A June 2004 VA mental health consult notes that the Veteran 
had a history of treatment with a VA psychologist until a 
couple of years earlier when he had multiple problems with 
the staff and was fee-based to see a private psychiatrist.  
He had been referred back for continuation of his fee-basis 
card.  Both the Veteran and his wife reported that he was 
doing a lot better but still felt that the VA treated him 
very badly.  He had problems with the secretary at the Mental 
Health Clinic, his psychologist, and his social worker.  He 
did not trust anybody in the Mental Health Clinic because of 
the way he was treated and indicated that the only thing he 
was missing was that he was not getting the therapy he needed 
anymore.  

The consult further noted that the Veteran had good insight 
and fair judgment and was currently doing well on his 
medication, prescribed by his private psychiatrist, Dr. 
D.L.A, whom the Veteran saw on a fee basis through the VA.  
The VA psychiatrist recommended that the Veteran continue 
with these medications.  He was still holding a lot of 
grudges against the staff at the VA and had problems with the 
VA Police Department and multiple staff members in the Mental 
Health Clinic.  The Veteran mentioned that he did not have 
any trust anymore with any of those members.  The 
psychiatrist also noted that some of the actions the Veteran 
had in the past were extremely disruptive to the Mental 
Health Clinic to the extent that some staff members had even 
feared for their safety; the Veteran denied he was ever 
trying to do these things.  For appropriate care of the 
Veteran and for the reason that some of the staff in the 
Mental Health Clinic feared for their safety, the 
psychiatrist recommended that the Veteran should continue 
with his fee basis at this time.  He was seeing the private 
psychiatrist every one to three months, as needed and the VA 
psychiatrist recommended continuing this, at least on a 
monthly basis if he needed to.  The VA psychiatrist found 
that the Veteran's coming back to the Grand Island VAMC would 
be disruptive to his care, could compromise his mental 
health, and could affect the functioning of the staff in the 
clinic, as well.

The Veteran does not dispute that the Grand Island VAMC is 
geographically accessible, as it is reportedly approximately 
one mile from his home.  The sole issue for consideration 
then, is whether the Grand Island VAMC is capable of 
providing the care or services required.  A VA psychiatrist 
has stated that the Grand Island VAMC essentially is not 
capable of providing the Veteran the necessary treatment for 
his PTSD, because of the relationship built up between the 
staff at this medical facility and the Veteran.  The 
psychiatrist cited the history of disruptive behavior the 
Veteran exhibited at this facility.  The record shows charges 
were brought against him for making threats against VA 
personnel at Grand Island VAMC, and that this facility 
previously refused to treat the Veteran even for his primary 
care visits.  This failure to earn the necessary trust in 
order to treat the Veteran's PTSD or provide primary care 
treatment reflects on VA's capability of providing a required 
care or service. 

Other VA facilities in Omaha and Lincoln, Nebraska were 
offered, as noted on an August 2005 VA outpatient treatment 
record; but the Veteran declined to go to these facilities 
for mental health counseling.  These locations are both more 
than 100 miles away, which is not considered geographically 
accessible.

As the claims file reflects that no solution has been found 
to the lack of trust issue during the five-year appeal period 
and it is unclear that VA is capable of fostering the trust 
needed for effective medical treatment, entitlement to a fee 
basis medical identification card is warranted.  




ORDER

Entitlement to a fee basis medical identification card is 
granted.


REMAND

In November 1997, the RO granted entitlement to a TDIU 
assigning an effective date of February 7, 1997.  The 
Veteran, through his representative, filed a notice of 
disagreement in December 1997 asserting entitlement to an 
earlier effective date for a TDIU.  The RO has not issued a 
statement of the case or supplemental statement of the case 
addressing this issue and the Board finds that a remand for 
this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the Veteran and his representative 
addressing its assignment of an effective 
date of February 7, 1997, for entitlement 
to a TDIU.  The Veteran must be advised of 
the time limit in which he may file a 
substantive appeal. See 38 C.F.R. § 
20.302(b).  Thereafter, if an appeal has 
been perfected, the issue should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


